Citation Nr: 1713205	
Decision Date: 04/11/17    Archive Date: 04/26/17

DOCKET NO. 11-19 469 ) DATE 

 ) 

 ) 

 

On appeal from the 

Department of Veterans Affairs Regional Office in Indianapolis, Indiana 

 

 

THE ISSUE 

 

Entitlement to service connection for an acquired psychiatric disorder, to include as 
secondary to a traumatic brain injury (TBI) 

 

 

REPRESENTATION 

 

Appellant represented by: Disabled American Veterans 

 

 

ATTORNEY FOR THE BOARD 

 

M. Rescan, Associate Cousel 

 

 

INTRODUCTION 

 

The Veteran served on active duty in the United States Army from May 1974 to 
May 1977. This matter comes before the Board of Veterans' Appeals (Board) on 
c:\logo.bmp






appeal of a February 2010 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Cleveland, Ohio. 

 

This case was remanded by the Board in December 2013 in order to afford the 
Veteran the opportunity for a hearing before a Veterans Law Judge. The case was 
again remanded in April 2016 for further development. 

 

Since issuance of the September 2016 supplemental statement of the case, 
additional evidence has been added to the claims file. However, the Board finds 
that a remand to the Agency of Original Jurisdiction for review of this evidence is 
not needed because in September 2016 the Veteran's representative waived such 
review. See 38 C.F.R. § 20.1304(c) (2016). 

 

Accordingly, the Board will address the merits of the Veteran's claim. 

 

FINDING OF FACT 

 

The Veteran's depression, anxiety disorder, and Axis I cognitive disorders are 
shown to have been related to service or service-connected disability. 

 

CONCLUSION OF LAW 

 

Resolving all reasonable doubt in favor of the Veteran, the criteria for service 
connection for an acquired psychiatric disability, to include depression, generalized 
anxiety disorder, and Axis I cognitive disorder, have been met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2016) 

 

 

 

 

 

 

 



REASONS AND BASES FOR FINDING AND CONCLUSION 

 

I. Duty to Notify and Assist 

 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2016). 

 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information necessary to complete the 
claim if it is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a duty to 
notify the claimant of the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability, the degree of disability, and 
the effective date of any disability benefits. The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will attempt to 
obtain. Third, VA has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim. This includes obtaining all relevant evidence adequately 
identified in the record and, in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A. 

 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of 
Appeals for Veterans Claims (Court) observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be provided prior to the 
initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of disability; and (5) 
effective date. See 38 U.S.C. § 5103(a). 

 

In this appeal, the Board finds the letters dated in February 2009, March 2009, and 
May 2009 before the February 2010 rating decision, provided the Veteran with 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing disability ratings and effective dates as required by 
the Court in Dingess. The Board also finds that even if VA had an obligation to 



provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do 
so this notice problem does not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to understand what was 
needed to substantiate the claims after reading the above letters, the rating 
decisions, the statement of the case, the remands, and the supplemental statements 
of the case. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

 

As to the duty to assist, the Board finds that VA has secured all available and 
identified pertinent in-service and post-service evidence including the Veteran's 
service treatment records (STR) and his post-service records from the Indianapolis 
VA Medical Center, Indiana Veterans Home, and the Social Security 
Administration in compliance with the Board's remand instruction. See 38 
U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998). 

 

VA provided the Veteran with several VA examinations to establish a service 
connection in July 2009, December 2009, January 2013, and July 2016. Moreover, 
the Board finds that the opinions from these examinations and the overall record are 
now sufficient to decide the claim. See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 
21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding 
that only substantial, and not strict compliance with the terms of a remand request, 
is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no 
Stegall violation when the examiner made the ultimate determination required by 
the Board's remand, because such determination more than substantially complied 
with the Board's remand order). 

 

The record reflects that the Veteran has also been afforded the opportunity to 
present evidence and arguments in support of his claim and the opportunity to have 
a hearing before a Veterans Law Judge. In April 2014, the Veteran's representative 
withdrew the Veteran's request for a hearing and asked the Board to render a 
decision based upon the evidence of record. Thus, all appropriate due process 
concerns have been satisfied. See 38 C.F.R. § 3.103 (2016). 

 

In adjudicating the claim below, the Board has reviewed all of the evidence in the 
VBMS and virtual VA claims files. Although the Board has an obligation to 



provide adequate reasons and bases supporting this decision, there is no requirement 
that all the evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what the evidence in the 
Veteran's claim's folders show, or fails to show, with respect to the claims. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000). 

 

In summary, the facts relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with the provisions of 38 
U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159. Therefore, the Veteran will not 
be prejudiced as a result of the Board proceeding to the merits of the appeal. See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

 

II. Claim 

 

The Veteran is seeking service connection for an acquired psychiatric disorder that 
is a result of a head injury that he suffered while he was on active duty. The 
Veteran contends that he has had depression and short term memory loss since his 
injury on active duty. In support of his claim, the Veteran's mother and father had 
also submitted statements that the Veteran's behavior was noticeably different 
following his head injury while on active duty. 

 

In order to establish service connection for the claimed disability, there must be (1) 
medical evidence of a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service disease or injury and 
the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
requirement of a current disability is "satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or during the pendency of 
that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection is warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was incurred in the line of duty in 



the active military service or, if pre-existing such service, was aggravated thereby. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

 

Service connection may also be established for a current disability on the basis of a 
presumption that certain chronic diseases, to include psychoses, manifesting 
themselves to a certain degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a). For VA purposes, the term psychosis means any of the following 
disorders: Brief psychotic disorder, delusional disorder, psychotic disorder due to 
another medical condition, other specified schizophrenia spectrum and other 
psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform 
disorder, and substance- or medication-induced psychotic disorder. 38 C.F.R. § 
3.384. For psychoses, the disease must have manifested to a degree of 10 percent or 
more within one year of service. 38 C.F.R. § 3.307 (a)(3). 

 

For chronic diseases shown as such in service or within the applicable presumptive 
period, subsequent manifestations of the same chronic disease at any later date are 
service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303 (b). 
For a chronic disease to be considered to have been "shown in service," there must 
be a combination of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as distinguished from 
merely isolated findings. Id. When the condition noted in service or within the 
presumptive period is not a chronic disease, a showing of continuity of 
symptomatology after discharge is required. Id. Service connection for a 
recognized chronic disease can also be established through continuity of 
symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 
3.309. 

 

Moreover, service connection may also be granted where disability is proximately 
due to or the result of already service-connected disability. 38 C.F.R. § 3.310. 
Compensation is also payable when service-connected disability has aggravated a 
nonservice-connected disorder. Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the responsibility to present 
and support a claim for benefits under the laws administered by VA. VA shall 



consider all information and medical and lay evidence of record. Where there is an 
approximate balance of positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

 

Lay statements may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). Although lay persons are competent to provide 
opinions on some medical issues, some medical issues fall outside the realm of 
common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 
435 (2011). 

 

In evaluating the evidence in any given appeal, it is the responsibility of the Board 
to weigh the evidence and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over others. Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999). In this regard, the Board has been charged 
with the duty to assess the credibility and weight given to evidence. Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007). Indeed, the Court has declared that in adjudicating a claim, the 
Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 
(2000). In doing so, the Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 
30 (1998). 

 

In determining whether service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate 
balance of positive and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant. 



 

As to a current disability, the post-service record shows that the Veteran being 
diagnosed with a depressive disorder, anxiety disorder, a cognitive disorder, 
cluster B personality traits, and paranoid type schizophrenia. 

 

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's service treatment 
records show that he was injured in December 1974 when a beam fell on his head. 
At the time of the injury, the Veteran reported blurred vision. There was no 
laceration to his head and X-rays were negative. However, the Veteran's STRs are 
silent regarding any psychiatric conditions while on active duty. 

 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Veteran's STRs do not 
reveal complaints, treatment, or a diagnosis of schizophrenia. Although 
schizophrenia is an enumerated "chronic disease" under 38 C.F.R. § 3.309 (a), this 
disorder is not shown in service or within one year after service. Therefore, given 
the lack of any evidence of a psychosis, as defined by VA regulations, during or 
within one year of service, or evidence of continuing symptoms of this disorder 
since service, the Board finds that entitlement to service connection for 
schizophrenia is not warranted on a presumptive basis. See 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 

 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the 
Board finds that the length of time between the Veteran's separation from active 
duty in 1977 and the first complaints, diagnoses, or treatment for an acquired 
psychiatric disorder tends to be against the establishment of service connection 
based on continuity. The Board acknowledges that the Veteran and his parents are 
able to provide statements regarding observable symptoms related to the Veteran's 
claimed disability. See Davidson. However, the lay statements provided by the 
Veteran and his parents are contrary to what is found in the service and post-service 
records including the service separation exam in which he denied having any 
residual issues immediately after the head injury he suffered in 1974. Therefore, 
entitlement to service connection for an acquired psychiatric disorder based on post-
service continuity of symptomatology is also not warranted. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(b). 



 

As for service connection based on the initial documentation of an acquired 
psychiatric condition after service either under 38 C.F.R. § 3.303(d) or as secondary 
to his already residuals of TBI, the Board notes the lack of consensus as to the 
Veteran's diagnosis or diagnoses contained in the Veteran's medical history. The 
Veteran's medical records contain positive and negative medical opinions regarding 
the relationship between the Veteran's current disability and a disease or injury of 
service origin. See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires finding a relationship 
between a current disability and events in service or an injury or disease incurred 
therein). Thus, the Board must assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. 
App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Equal weight is not accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative value. 

 

Turning to the question of whether there is an etiological relationship between the 
Veteran's current acquired psychiatric disorder and service or his service-connected 
residuals of TBI, the Board notes that the record contains no less than six separate 
etiology opinions which must be considered and weighed. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that 
the probative value of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be attached to medical opinions 
are within the province of the Board). When faced with conflicting medical 
opinions, the Board may favor one medical opinion over the other. See Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995). The Board will consider each of these opinions below. 

 



Initially, the Veteran was afforded a VA examination on July 9, 2009, as to his 
claim for service connection for residuals of a TBI. The examiner found that the 
Veteran had cognitive problems including slowness of thought, confusion, 
decreased attention, difficulty concentrating, difficulty understanding directions, 
and delayed reaction time. He concluded that the Veteran had both cognitive 
problems and headaches due to his in service TBI and the examiner also indicated 
that the Veteran had anxiety, depression, and irritability due to his in-service TBI, 
but provided no rationale for this finding. 

 

The Veteran was then afforded another examination on July 13, 2009. This 
examiner noted the Veteran's report of his December 1974 injury, and his report of 
short and long term memory problems and headaches, inability to think or 
concentrate, and his report that he had previously heard voices when he was 
depressed and not on medication. The examiner stated the Veteran had an 
extremely tangential thought process, displayed racing thoughts with changing 
subjects of discussion, talked continuously at a fast pace, and had irrelevant, 
illogical, or obscure speech patterns. The examiner ultimately diagnosed the 
Veteran with depression, generalized anxiety disorder, and cognitive disorder 
secondary to head trauma. 

 

Following the July examinations, the Veteran underwent an additional VA 
examination in December 2009. The examiner diagnosed the Veteran with major 
depressive disorder and anxiety disorder. She also indicated that the Veteran's 
cognitive disorders were secondary to a traumatic brain injury. Lastly, in a section 
that requested that the examiner to state, in the case of a mental disorder, which 
emotional/behavior signs and symptoms were part of a co-morbid mental disorders 
and which represent residuals of TBI, the psychologist, unequivocally stated that 
the Veteran's memory loss, poor concentration, executive function decline and 
attention deficits were all likely secondary to the Veteran's TBI as these commonly 
occur following a head injury. Thus, the examiner effectively related the Veteran's 
depression, anxiety disorder, and Axis I cognitive disorder to his TBI. 

 

The Board notes that the nexus opinions that the Veteran received in his July 2009 
and December 2009 examinations did not provide detailed explanations regarding 



the etiology and nature of his psychiatric conditions. However, the Board does find 
these opinions to collectively be significant because each examiner independently 
agreed on the Veteran's diagnoses and opined that his psychiatric conditions were 
related to the head injury that he suffered on active duty. Even though these 
examiners did not fully provide a full rationale for their conclusions, the Board 
gives them significant probative weight, especially the opinion of the December 
2009 psychologist who effectively linked the Veteran's disorders of depression, 
anxiety disorder and Axis I cognitive disorder to his TBI in service. 

 

In January 2010, the Veteran was receiving care through VA and was given an 
examination by a VA psychologist to address his longstanding history of 
depression. The psychologist examined the Veteran and interviewed his mother to 
get a detailed history of the Veteran's condition. Afterwards, the psychologist 
stated that "the Veteran had a presenting complaint of heightened anxiety and social 
isolations as well as difficulty with concentration and short term memory. It is 
possible that all of these symptoms, which are longstanding, may be related to a 
head injury while in the military." The psychologist also recommended that the 
Veteran would benefit from a comprehensive neuropsychological evaluation to 
determine the extent of psychiatric and cognitive difficulties. 

 

Subsequently, in March 2010, the Veteran was given a neuropsychological test. 
The VA neuropsychologist stated that the patient's current profile of test results 
suggested that the Veteran was likely experiencing symptoms of depression and 
anxiety. The neuropsychologist went on to add that the Veteran's situation is 
complicated by his long-term characterological difficulties, which appear to be 
consistent with Cluster B personality traits and paranoid personality traits. Lastly, 
the neuropsychologist formally diagnosed the Veteran with depression NOS, 
anxiety NOS, cluster B personality traits and paranoid personality traits. 

 

The Board also attaches some probative value to the January 2010 evaluation 
performed on the Veteran. This psychologist examined the Veteran and 
interviewed the Veteran's mother in order to reach her conclusion. Moreover, the 
results of this examination were later supported by the subsequent 
neuropsychological testing that was performed shortly thereafter. 



In January 2013, the Veteran was given another VA examination to determine the 
exact nature and etiology of his psychiatric conditions. The January 2013 VA 
examiner referenced the possibility that the Veteran had paranoid personality 
disorder and stated that the Veteran met the criteria for this disorder under the 
DSM-IV, but that he was reluctant to make the diagnosis when the Veteran 
simultaneously met the criteria for paranoid schizophrenia. The examiner stated 
that the Veteran's exact diagnosis was not completely clear and he should be 
monitored to determine his exact diagnosis. Moreover, the examiner acknowledged 
that the Veteran was previously diagnosed with anxiety and depression, but this 
examiner focused on the fact that he did not find that the Veteran was currently 
presenting symptoms of anxiety or depression during that particular examination. 
Thus, the examiner failed to address why these conditions were not related to the 
Veteran's TBI or his military service. Finally, the examiner opined that the 
Veteran's paranoid schizophrenia was less likely than not caused, exacerbated, or 
permanently aggravated by his military service. 

 

Since the Board previously found this examination to be inadequate and the 
examiner did not fully address the etiology of the Veteran's previously diagnosed 
conditions, the Board will continue to attach little or no probative value to this 
opinion. 

 

In order to comply with the Board's remand instructions the Veteran was given 
another examination in July 2016. The July 2016 VA examiner opined that there is 
no such relationship regarding the Veteran's current diagnosis of schizophrenia and 
his military service. The July 2016 VA examiner explained why they disagreed with 
the previous diagnoses that the Veteran received and diagnosed the Veteran with 
schizophrenia. The examiner stated that the Veteran's current psychiatric symptoms 
and cognitive symptoms are not consistent with the residual effects of traumatic 
brain injury (TBI). Moreover, the examiner stated that the Veteran's schizophrenia 
which was not incurred in, caused by, or otherwise etiologically related to the 
Veteran's military service, to include his traumatic brain injury (TBI) suffered in 
1974. Lastly, the examiner stated that the Veteran's diagnosis of schizophrenia was 
not aggravated (permanently worsened beyond its natural progression) by the 



Veteran's military service, to include his traumatic brain injury (TBI) suffered in 
December 1974. 

 

The Board notes that there were several inconsistencies in the examination report 
from the examination that act to reduce its probative value. First of all, the 
examiner indicated that the Veteran did not have more than one mental disorder that 
had been diagnosed. In fact, however, the Veteran's claims file demonstrates that 
he has been diagnosed with an Axis I cognitive disorder, generalized anxiety 
disorder, and depressive disorder over the years. Next, in one part of the report, the 
examiner stated that the Veteran did not have an anxiety disorder but in another 
part, included an anxiety disorder as one of the Veteran's current diagnoses. The 
examiner also did not explain how his anxiety was not related to his military service 
or his in-service head injury. Lastly, the examiner did not provide an explanation as 
to why the Veteran's other psychiatric disorders were not related to his head injury 
or his military service. In summary, since the examiner did not address the 
Veteran's full medical history, the Board also does not attach much probative value 
to the conclusions and opinions of the examiner. 

 

Therefore, as the medical evidence on the question of a nexus between current 
acquired psychiatric disorders of depression, anxiety disorder, and Axis I cognitive 
and his TBI is, essentially, in relative equipoise, the Board finds that such evidence, 
collectively, indicates that it is at least as likely as not that the Veteran's current 
acquired psychiatric disorders of depression, anxiety disorder, and Axis I cognitive 
disorders are the result of the Veteran's military service. Schizophrenia has been 
diagnosed but not found to be related to service. There is therefore no basis to link 
this disorder to service or the Veteran's service-connected residuals of TBI. The 
Board further notes that the record only reflects one isolated diagnosis of this 
disability, such that the preponderance of the evidence is also currently against the 
accuracy of this diagnosis. 

 

Therefore, resolving all doubt in favor of the Veteran, the Board finds that service 
connection for an acquired psychiatric disorder, to include depression, generalized 
anxiety disorder, and Axis I cognitive disorder, is warranted. 38 U.S.C.A. §§ 1110, 
38 C.F.R. §§ 3.102, 3.303, 3.304. 



 

 

ORDER 

 

Service connection for an acquired psychiatric disorder, to include depression, an 
anxiety disorder, and Axis I cognitive disorder, is granted. 

 

 

 

 

____________________________________________ 

 Michael J. Skaltsounis 

Veterans Law Judge, Board of Veterans' Appeals 

 

 



Department of Veterans Affairs 




 


